DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 102.
Applicant’s arguments/amendments filed 8/24/2021 have been considered but are moot based on new grounds of rejection found upon further search and consideration and necessitated by applicant’s amendments that changed the scope of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kontio et al. (US Pre-Grant Publication No: 2007/0112676 A1) hereinafter referred to as Kontio in view of Mezyad Al-Masoud (US Pre-Grant Publication No: 2017/0206603 A1) hereafter referred to as Al-Masoud.

 for registering digital content with a decentralized distribution system (Kontio, teaches registering the digital content in the plurality of content servers, para.0051; Content needs to be registered into the ORM system before it can be distributed to end users. During this registration the content is packaged into a ORM capsule. Only after registration the content may be distributed to end users [i.e. distribution system], para.0311; storing digital rights for digital content in a decentralized fashion [i.e. decentralized distribution system], para.0248) having a front end computing system, the front end computing system including a front end processor, a display, a user interface, and front end memory, (Kontio, teaches a client-server interaction [client side represents front end of the system and the server side represents back end of the system), para.0162; The user's node is the distributing terminal and can include the user's mobile or wireless device [i.e. front end computing system), para.0163; memory capacity of mobile wireless devices [i.e. front end memory), para.0030; visually rendering a digital asset on a display device [i.e. front end display and user interface), para.0108; the mobile wireless device executing portions of the content to be viewed or played [thus interpreted as comprising a front end processor], para.0033) the decentralized distribution system having a back end computing system communicatively connected to the front end computing system, the back end computing system including a back end processor and back end memory, (Kontio, teaches a client-server interaction [client side represents front end of the system and the server side represents back end of the system], para.0162; the mobile wireless device communicates with the voucher server [i.e. back end computing system representing server side connected or in communication with front end computing system representing wireless user device), para.0042; content servers storing digital asset content [i.e. back end computing system with storage or memory i.e. back end memory), para.0051; content servers and voucher servers handling registration and distribution process [thus interpreted as back end processor), para.0287) comprising: 
(a) creating, a project relating to digital content, in response to a user's interactions with the user interface of the front end computing system,  (Kontio, teaches para.0035; A user coupled to distributing terminal 100 [i.e. front end system with front end interface) selects to transmit content package 135 [selecting package through interface i.e. front end user interface) to receiving terminal 140 [i.e. back end computing system) using personal area network 120. Content package 135 includes content object 136 and voucher object 137 [i.e. digital content related information], para.0084)
(b) communicating, in response to a user's interactions with the user interface of the front end computing system, the created project; (Kontio, teaches The mobile wireless device can download a copy of portions or all of the content to be viewed, played, or executed (i.e. user interaction with the digital content at the front end computing system], depending on the terms specified in the digital voucher, para.0033; The digital voucher authorizes the mobile wireless device to cause the transfer of possession of a digital content, from a currently specified distributing computer to receiving terminal. The digital voucher [i.e. representing digital content] can be sent from the mobile wireless device [i.e. front end computing system) to a voucher server [i.e. back end computing system) in the network [i.e. communicating digital content related information to the back end computing system based on user interaction i.e. transfer of content possession at the front end computing system], para.0035; A user coupled to distributing terminal 100 [i.e. front end system with front end interface) selects to transmit content package 135 [selecting package through interface i.e. front end user interface) to receiving terminal 140 [i.e. back end computing system) using personal area network 120. Content package 135 includes content object 136 and voucher object 137 [i.e. digital content related information], para.0084) 
(c) registering, with the back end computing system, digital content based upon the received created project; and (Kontio, teaches registering the digital content in the plurality of content servers [servers representing back end computing system), para.0051; Content needs to be registered into the ORM system before it can be distributed to end users. During this registration the content is packaged into a DRM capsule. Only after registration the content may be distributed to end users (i.e. registering received digital content with the back end computing system], para.0311; The Content Server registers content with the Voucher Server and passes registration information including Digital content, Price for the content, and Potentially a template for the ORM usage rules for that content [i.e. registering with digital content related information]. Voucher server prepares the digital content with content ID and encapsulates it into protected DRM format and returns the protected content to the CS for distribution to end users, para.0287)
(c) creating electronic tokens related to the registered digital content, using the back end computing system, (Kontio, teaches the voucher server [i.e. back end system] registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token (i.e. created token relating to the registered digital content], para.0054) based upon the received created project. (Kontio, teaches The mobile wireless device can download a copy of portions or all of the content to be viewed, played, or executed [i.e. user interaction with the digital content at the front end computing system), depending on the terms specified in the digital voucher, para.0033; The digital voucher authorizes the mobile wireless device to cause the transfer of possession of a digital content, from a currently specified distributing computer to receiving terminal. The digital voucher [i.e. representing digital content] can be sent from the mobile wireless device [i.e. front end computing system] to a voucher server [i.e. back end computing system] in the network [i.e. communicating digital content related information to the back end computing system based on user interaction i.e. transfer of content possession at the front end computing system], para.0035)
However, Kontio does not teach the created project including a block chain based smart contract and non-block chain based elements (Al-Masoud, [0119], teaches Smart Contract == Certificate Details [ Title digital stock Certificate; CompanyName Lebron23; OwnerName Current Stock Owner, i.e. a smart contract with project owner information which the instant specification [0105] says if off chain information)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Kontio with the method of Al-Masoud to include smart 

As per claims 2 and 12, Kontio in view of Al-Masoud teaches The method/system as claimed in claim 1/11 respectively, wherein the creation of the electronic tokens related to the registered digital content (Kontio, teaches the voucher server registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token [i.e. created token relating to the registered digital content], para.0054) includes assigning ownership to the created electronic tokens. (Kontio, teaches Rights of ownership and usage of a content for a mobile user is achieved through mutable and mobile metadata associated with content, para.0245; authenticate a user and change the metadata to establish ownership of the content, para.0257)

As per claims 3 and 13, Kontio in view of Al-Masoud teaches The method/system as claimed in claim 1/11 respectively, wherein the created electronic tokens are programmed with a specific set of functions and utility. (Kontio, teaches tokens being used to aid in downloading content para. 0050)

As per claims 4 and 14, Kontio in view of Al-Masoud teaches The method/system as claimed in claim 2/12 respectively, wherein the created electronic tokens are programmed with a specific set of functions and utility. (Kontio, teaches tokens being used to aid in downloading content para. 0050)

, wherein the created electronic tokens are unique to the registered digital content. (Kontio, teaches the voucher server [i.e. back end system] registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token (i.e. created token relating to the registered digital content], para.0054)

As per claims 6 and 16, Kontio in view of Al-Masoud teaches The method/system as claimed in claim 2/12 respectively, wherein the created electronic tokens are unique to the registered digital content. (Kontio, teaches the voucher server [i.e. back end system] registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token (i.e. created token relating to the registered digital content], para.0054)

, wherein the created electronic tokens are unique to the registered digital content. (Kontio, teaches the voucher server [i.e. back end system] registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token (i.e. created token relating to the registered digital content], para.0054)

As per claims 8 and 18, Kontio in view of Al-Masoud teaches The method/system as claimed in claim 1/11 respectively, wherein the created electronic tokens are programmed with a specific monetary value. (Kontio, teaches the voucher server [i.e. back end system] registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token (i.e. created token relating to the registered digital content], para.0054, and para 0208 teaches that a separate counter can be used for monetary value)

, wherein the created electronic tokens are programmed with a specific monetary value. (Kontio, teaches the voucher server [i.e. back end system] registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token (i.e. created token relating to the registered digital content], para.0054, and para 0208 teaches that a separate counter can be used for monetary value)

As per claims 10 and 20, Kontio in view of Al-Masoud teaches The method/system as claimed in claim 3/13 respectively, wherein the created electronic tokens are programmed with a specific monetary value. (Kontio, teaches the voucher server [i.e. back end system] registers the received digital content from the wireless device and encrypts the content with a content key. The voucher server joins the content key with the unique device ID to form a key token that is either appended to the content or is included in the voucher [i.e. created token]. The wireless device is able to recover the content key from the key token by matching its device ID and/or user ID with that in the key token (i.e. created token relating to the registered digital content], para.0054, and para 0208 teaches that a separate counter can be used for monetary value)

Other Art or Record
Verimatrix, Inc. (US 2017/0116693 A1) teaches “Systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger in accordance with embodiments of the invention are disclosed. In one embodiment, a playback device for accessing 

lntralinks, Inc. (US 2017/0041296 A1) teaches “In embodiments of the present invention, improved secure exchange system features include a federated search facility, hybrid encryption management (adjustable encryption key management), anonymous IRM, disassembled storage of data as chunks rather than files, asynchronous notification process/integrated file upload and messaging, an identity facility, multi-factor authentication, dynamic access authorization, and various enhancements to a customizable exchange system.”



Smith (US 2015/0379510 A 1) teaches “A method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain. The invention describes a system and method to use smart contracts to monetize changes to data using a block chain infrastructure. The system and method matches a data producer's data with a data buyer's specifications, and enables micropayments for changed data responsive to observation of changes to data included into a data supply chain on a granular level. The implementation of block chain infrastructure for data transfer enables a new class of business methods that enables the maintenance of privacy of personal information while giving access to actionable data and implementing a fair and transparent market for data producers and data buyers to use redundant distributed ledgers of transactions on peer to peer networks.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492